SUMMARY ORDER
Defendant-Appellant John Polak appeals from the sentence imposed by the United States District Court for the Northern District of New York (Scullin, J.) following the court’s revocation of Po-lak’s supervised release as a result of Po-*88lak’s admission that he violated that release. We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
Polak argues on appeal that the sentence imposed by the District Court is unreasonable because it is longer than necessary to satisfy the goals of punishment and because it fails to address Polak’s serious drug addiction. This Court reviews for reasonableness a sentence imposed for a violation of supervised release. United States v. Fleming, 397 F.3d 95, 99 (2d Cir.2005). We conclude that the District Court’s reasoning and sentence complied with 18 U.S.C. § 3583(e), which governs revocation of supervised release. The District Court weighed appropriate considerations in arriving at its sentence, including the relevant factors set forth in 18 U.S.C. § 3553(a) and incorporated into § 3583(e), and the sentence imposed was “located within the range of permissible decisions.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir.2008) (en banc) (internal quotation marks omitted); see also United States v. Williams, 443 F.3d 35, 47-48 (2d Cir.2006).
We have considered all of Polak’s claims and find them to be without merit. Accordingly, we AFFIRM the judgment of the District Court.